DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant is advised that should claim 4 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  This relationship is similarly present between claims 8 and 47 and claims 22 and 48.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-3, 9-12, 21, 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asari (US 2015/0231934, of record) and further in view of Nakagawa (EP 393966, of record). 
As best depicted in Figures 1 and 2, Asari is directed to a heavy duty tire construction comprising a pair of bead cores (hexagonal peripheral surface) and a carcass layer 40 having a main portion 41 and a turnup portion 42.  The tire of Asari further includes a chafer or bead reinforcing layer (no reference character provided) that lies directly adjacent said carcass and is wrapped around said bead core.  In such an instance, an outer end of said chafer is radially 
In any event, it is extremely well known and conventional to include at least one chafer in heavy duty tire constructions, as shown for example by Nakagawa (Page 2, Lines 25+).  More particularly, Nakagawa evidences the well-known and conventional use of steel and/or organic fiber cords.  It is emphasized that tire constructions, specifically heavy duty tire constructions, are conventionally formed with a combination of steel chafers and organic fiber chafers and more particularly, the specific use of a single steel chafer and a plurality of textile chafers (corresponds with claimed sub-chafers) is perhaps the most common arrangement of a plurality of chafers (see Figure 2b of Nakagawa).  It is evident that steel chafer 14 of Nakagawa is in contact with textile chafer 18.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include the claimed combination of chafers (consistent with the common arrangement of chafers) in the tire of Asari.
Also, regarding claim 1 (and dependent claims 3 and 12), the sole chafer or bead reinforcing layer depicted in the Figures of Asari has an outer end that is less than 1.0 times a rim flange height.  One of ordinary skill in the art at the time of the invention would have similarly found it obvious to position any additional chafers in a similar location. It is additionally noted that the claimed ranges are consistent with the general disclosure/depiction of Asari and the claims as currently drafted do not even require that the chafers are positioned at different heights (although it is common to stagger the ends of cord reinforced layers in order to eliminate the buildup of stresses).  This is further evidenced by Nakagawa on Page 2, 
Lastly, regarding claim 1, carcass turnup end 42 can be positioned at a height Ha equal to 0.40 times a tire section height (Paragraph 20).  In order to satisfy the claimed invention, it is simply required that the rim flange height is at least 0.088 times a tire section height and such a relationship is consistent with well-known and conventional wheel assemblies.
With respect to claims 2 and 3, a fair reading of Asari suggests the general inclusion of chafers in which inner end height and outer end heights are radially inward of a rim flange height without limitation.  One of ordinary skill in the art at the time of the invention would have found it obvious to include chafers having the claimed arrangement given the general disclosure detailed above, it being well recognized that cord reinforced chafers are not limited to a single height (in terms of the inner and the outer end). 
Regarding claim 9, the claimed dimensions and arrangements are consistent with those that are conventionally used in steel chafers.  It is further noted that the cord diameters and loadings are absolute dimensions and larger dimensions are generally associated with larger tire constructions (disclosure of Asari is broadly directed to heavy load tires).  Lastly, Applicant has not provided a conclusive showing of unexpected results for the claimed diameters and/or loadings.
With respect to claims 21, 23, 24, 26, and 27, see Figure 1b of Nakagawa. 
Allowable Subject Matter
5.	Claims 4-8, 13, 16-20, 22, 25, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 30-52 are allowed.
Response to Arguments
7.	Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that no support is provided for the position that Arasi discloses an outer end of the steel chafer being less than 1.0 times a rim flange height.  This argument is not entirely understood since Figure 2 of Arasi specifically teaches a bead reinforcing layer having a radially outer end (in the axially outer portion of the bead reinforcing layer) that is less than a height of the rim flange.  See the modified figure below.
    

    PNG
    media_image1.png
    700
    731
    media_image1.png
    Greyscale


It is evident from the Figure that a height of the radially outer end of the bead reinforcing layer (steel chafer) is less than 1.0 times a height of the rim flange.  Additionally, while it is unclear if the Figure is a “working drawing”, the general depiction in the exemplary embodiment includes a radially outer end that is greater than 0.5 times and less than 1.0 times a rim flange height.  This range is substantially the same as that required by the claimed invention.  It is emphasized that a reference is never limited to a single radial positioning (unless otherwise specified) and the general depiction in the figures would have suggested a plurality of radial positionings in accordance to the claimed invention.
	In terms of Nakagawa, Applicant contends that Figure 1b illustrates sub-chafers extending further radially outward than the steel chafer.  The Examiner agrees.  It is emphasized that this arrangement is identical to that required by the claimed invention (height 
	In a case where a plurality of bead portion reinforcing layers are used, the more axially outwardly a radial outward end (upper end in the figures) of the bead portion reinforcing layer on the turn-up portion 10A side of the carcass 10 is situated, the more radially outward the end of that bead portion reinforcing layer is situated.     
    
Thus, a fair reading of Nakagawa does not limit the radial extension of individual bead reinforcing layers but rather broadly teaches that heights of adjacent bead reinforcing layers should increase as the layers move away from the bead core.  When modifying Asari to include sub-chafers, one of ordinary skill in the art at the time of the invention would have found it obvious to include sub-chafers having greater heights than the bead reinforcing layer in direct contact with the carcass (claimed steel chafer) given that they are axially outward of said steel chafer.  More particularly, given the height of the bead reinforcing layer in Asari, it would have been obvious to include sub-chafers with radially outer ends above a radially outer end of the steel chafer and below a rim flange height (remains consistent with the disclosure of Nakagawa).   
Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 12, 2021